Mr. Chief Justice Lawrence delivered the opinion of the Court: The only question in this case was, whether the horses belonged to the plaintiff, Felicia Cordray, or to her husband. It appeared by the testimony of the former owner of the horses, that he exchanged them for a house and lot, delivering them to the plaintiff, and receiving a deed from her, although the transaction had been negotiated by her husband. The plaintiff herself testified that the lot was bought with her money received by her from her uncle’s estate, and that the building of the house was paid for in the same way. The court below that tried the cause, a jury having been waived, gave credit to her testimony, and we can see no reason why it should not have done so, or why we should disturb the judgment. Judgment affirmed.